     Case 3:21-cv-00134-AVC Document 1 Filed 01/30/21 Page 1 of 20




                               UNITED STATES DISTRICT COURT

                                   DISTRICT OF CONNECTICUT


MARC A. FRESA                                                :       CIVIL ACTION:
                                                             :
                                                             :
                       Plaintiff                             :
                                                             :       CLASS ACTION
                                                             :        COMPLAINT
v.                                                           :
                                                             :
ROBINHOOD FINANCIAL LLC, ROBINHOOD                           :
SECURITIES LLC, and ROBINHOOD MARKETS                        :
INC.                                                         :
                                                             :
                                                             :
                       Defendants                            :       January 29, 2021

                            PRELIMINARY STATEMENT

       1.      Plaintiff brings this action for damages and injunctive relief against

Defendants for tampering and interfering with stock trading and investments. Defendants

foreclosed small retail investor access to the investment/stock market by removing and/or

restricting access to various stocks, and thereafter limiting stock purchases from their

online trading platforms including, but not limited to, Gamestop “GME,” Blackberry

“BB,” AMC Entertainment “AMC,” Bed Bath and Beyond “BBBY,” Express “EXPR,”

Naked Brand “NAKD,” and/or Nokia “NOK.” (hereinafter referred to as “blocked

stocks”).

       2.      While small retail investors were denied access to said blocked stocks and

were prevented from protecting their investments or profiting from blocked stock

fluctuation and trending, larger hedge-fund and other non-retail institutional investors

continued to enjoy buy and sell privileges.
     Case 3:21-cv-00134-AVC Document 1 Filed 01/30/21 Page 2 of 20




       3.      At all material times, the Defendants were aware that preventing access to

the blocked stocks would have a negative economic effect on its customers. Moreover,

the Defendants have also benefitted economically from data that they sold to non-retail

investors and hedge-funds, thereby advantaging these larger outlets to the detriment of

Defendants’ smaller retail investors to whom fiduciary and fair dealing duties were owed.

The conduct of the Defendants, or any of them, constitutes Breach of Trust, Breach of the

Implied Warranty of Good Faith and Fair Dealings and one or more violations of the

Connecticut Unfair Trade Practices Act.

                                     JURISDICTION

       4.      This Court has subject matter jurisdiction over this action: (1) under 28

U.S.C. § 1332(a)(1), since there is diversity of citizenship between Plaintiff and

Defendants, and the amount in controversy (exclusive of interest and costs) exceeds the

sum of seventy five thousand dollars ($75,000.00); and (2) pursuant to 28 U.S.C. §

1332(d)(2) since this action is a Class Action and the aggregate claims of the proposed

class(es) exceed $5,000,000.00 excluding costs and interests and the putative class will

exceed 100 persons from Connecticut and/or a combination of at least 100 persons from

Connecticut and other States.

       5.      This Court has personal jurisdiction since Defendants regularly conduct

business and avails itself of the market in the State of Connecticut and throughout the

entire United States including, but not limited to, by selling, advertising and marketing

services to retail investors and/or selling its customer data to Connecticut based

investment companies, brokers and/or hedge funds, and otherwise allowing its

application to be distributed and downloaded in the State of Connecticut for the purposes



                                             2
     Case 3:21-cv-00134-AVC Document 1 Filed 01/30/21 Page 3 of 20




of its platform(s) to be used by Connecticut Citizens to effect retail trading and/or stock

investments. The same conduct constitutes sufficient minimum contacts with this State.

                                          VENUE

         6.    Venue is proper in the District of Connecticut under U.S.C. § 1391(b), in

that claims and causes of action arise in this Jurisdiction and substantial acts and/or

omissions which give rise to the claims asserted in this Complaint occurred in the District

of Connecticut.

                                     JURY DEMAND

         7.    Plaintiff respectfully demands a Trial by Jury pursuant to Fed. R. Civ. P.

38(b).

                                         PARTIES

         8.    At all times material hereto, MARC FRESA was a citizen of the State of

Connecticut.

         9.    At all times material hereto, Defendant ROBINHOOD MARKETS INC.

(hereinafter “RM INC.”), was a corporation duly formed and incorporated under the laws

of the State of Delaware with a principal place of business registered and/or located at 85

Willow Road, Menlo Park, California.


         10.   At all times material hereto, Defendant ROBINHOOD FINANCIAL

LLC (hereinafter “RF”) was a corporation duly formed and incorporated under the laws

of the State of Delaware with a principal place of business registered and/or located at 85

Willow Road, Menlo Park, California.

         11.   At all times material hereto, Defendant RF was registered with the U.S.

Securities & Exchange Commission (hereinafter “SEC”) as a “broker-dealer,” and was a

                                              3
     Case 3:21-cv-00134-AVC Document 1 Filed 01/30/21 Page 4 of 20




wholly owned subsidiary of RM INC..

       12.     At all times material hereto, ROBINHOOD SECURITIES, LLC

(hereinafter “RS”) was a corporation duly formed and incorporated under the laws of the

State of Delaware with a principal place of business registered and/or located at 500

Colonial Center Parkway, Suite 100, Lake Mary, Florida.

       13.     At all times material hereto, Defendant RS was registered with the SEC as

a “broker-dealer,” and was a wholly owned subsidiary of RM INC..

       14.     At all material times RM INC., RF and RS (collectively referred to

hereinafter as “ROBINHOOD”), were affiliates engaged in trade or business for the

purpose of making a profit and acted individually and/or in concert, one with any one or

more of the others.

       15.     At all material times ROBINHOOD was responsible for the acts and/or

omissions of its agents, servants, employees and/or other representatives.

                              FACTUAL ALLEGATIONS

       16.     ROBINHOOD is an application and/or internet- based brokerage and

financial service, where small retail investors can enjoy “commission free” stock trading

and investment opportunities.

       17.     Its website (www.robinhood.com) claims that ROBINHOOD is “on a

mission to democratize finance for all, and invites prospective clients to use its service to

“make unlimited commission-free trades in stocks, ETFs, and options with Robinhood

Financial, as well as buy and sell cryptocurrencies with Robinhood Crypto”

(https://robinhood.com/us/en/).




                                              4
     Case 3:21-cv-00134-AVC Document 1 Filed 01/30/21 Page 5 of 20




       18.     On its “about us” page at https://robinhood.com/us/en/about-us/, the firm

introduces its founders as visionaries focused on building “a financial product that would

enable everyone-not just the wealthy—access to financial markets.”

       19.     ROBINHOOD explains the manner in which it generates its own profit at

https://robinhood.com/us/en/about-us/how-we-make-money/, where it posts the following

explanation and flow chart:




       20. Upon information and belief what is described by ROBINHOOD is a

“payment for order flow” (hereinafter “PFOF”) arrangement where ROBINHOOD

receives fees from electronic market makers for passing along customer orders;

essentially, ROBINHOOD sends its clients’ orders to trading giants and receives small

fees in return (the PFOF), and the trading giants then complete the ROBINHOOD user’s

trade generating their own profit.

       21.     ROBINHOOD sells order information to non-retail investors including

hedge funds for profit who then use the information to bolster their own trading


                                            5
         Case 3:21-cv-00134-AVC Document 1 Filed 01/30/21 Page 6 of 20




strategies.

          22.   Prior to January 27, 2021, ROBINHOOD permitted its clients to use its

services and platform to purchase stocks including the aforementioned blocked stocks.

          23.   Upon information and belief, a popular uprising by day traders and smaller

retail investors appears to have caused volatility and massive rises in the value of one or

more blocked stocks by January 27, 2021.

          24.   On or about January 27, 2021, in response to the massive increase in

blocked stock prices, ROBINHOOD prevented its predominantly small retail

investors/customers from using its services and platform to search/research, invest and/or

trade one or more of the blocked stocks.

          25.   ROBINHOOD prevented its predominantly small retail investors from

using its services and platforms to trade the blocked stocks without prior and/or sufficient

notice or warning.

          26.   On January 28, 2021, the Plaintiff attempted to utilize the Defendants

services and platform to execute investment and/or trading of one or more of the blocked

stocks but was prevented from doing so due to ROBINHOOD’s ban on trading the same.

          27.   Throughout the day on January 28, 2021, the Plaintiff identified multiple

opportunities to profit from trading one or more of the blocked stocks in which he was

already invested, however, he was prevented from effecting trades/investment using

funds in his ROBINHOOD account.

          28.   At all times material hereto, ROBINHOOD foreclosed its small retail

investors from using its services and platforms without notice and/or other valid legal

basis.



                                             6
      Case 3:21-cv-00134-AVC Document 1 Filed 01/30/21 Page 7 of 20




         29.   Upon information and belief, ROBINHOOD intentionally kept its

customer base from trading the blocked stocks in order to deflate and/or slow their rise in

value.

         30.   By completely foreclosing its small retail investors from using its

platforms and services to trade and/or invest in the blocked stocks, ROBINHOOD has

deprived its customers of the ability to profit from continuing investment, protecting their

investments and/or otherwise managing existing investments, in manners both promised

and advertised by ROBINHOOD, and contemplated by users of its services and/or

platform.

         31.   Upon information and belief, ROBINHOOD prevented trading of the

blocked stocks on its platforms in order to benefit larger financial institutions to the

economic detriment of its own smaller retail investors.

         32.   Upon information and belief, ROBINHOOD communicated its intent to

bar its users from trading or investing in the blocked stocks to one or more institutional

traders and/or hedge funds who used the information to their own economic advantage,

and who constitute ROBINSHOOD’s existing or potential institutional investors.

         33.   Upon information and belief, ROBINSHOOD’s aforementioned conduct

violates FINRA rule 5310 which compels firm efforts to promptly “execute marketable

customer orders.”

         34.   Upon information and belief, ROBINSHOOD’s conduct was undertaken

to the detriment of the Plaintiff and many other of its users similarly situated.




                                              7
      Case 3:21-cv-00134-AVC Document 1 Filed 01/30/21 Page 8 of 20




                           CLASS ACITON ALLEGATIONS

       35.      Plaintiff brings the within claims and causes of action on behalf of himself

and pursuant F.R.C.P. 23 permitting class actions on behalf of all other ROBINHOOD

users in Connecticut and/or elsewhere in the United States, who were intentionally

prohibited from investing and/or trading one or more of the aforementioned blocked

stocks via ROBINSHOOD’s application and/or web-based investment/trading platforms.

       36.      Pursuant to F.R.C.P. 23, the within claims are appropriately brought as a

class action.

       37.      NUMEROSITY REQUIREMENT: While the exact size of the

proposed Class is unknown, the Plaintiff alleges upon information and belief that

members of the proposed class are so numerous that joinder of individual claims would

be impractical. Upon further information and belief, ROBINHOOD has ten million

(10,000,00) or more subscribers making it likely that thousands of members would

constitute the Class, with thousands more likely to constitute various subclasses. Class

members would be easily and/or readily identifiable via discovery, advertisement and/or

other means.

       38.      COMMONALITY REQUIREMENT: Numerous questions of law and

fact are common as between claims of the Plaintiff and the proposed Class and/or sub-

class(es), and said questions predominate over those affecting any individual member of

the class including, but not limited to:

       (A) whether ROBINHOOD breached its agreement(s) with its small retail
       investors;

       (B) whether ROBINHOOD failed to give its users adequate notice of halting
       blocked stock purchasing/trading;



                                             8
Case 3:21-cv-00134-AVC Document 1 Filed 01/30/21 Page 9 of 20




 (C) whether ROBINHOOD breached fiduciary duties to its users;

 (D) whether ROBINHOOD communicated its intention to halt blocked stock
 purchasing/trading, to institutional investor clients and/or prospective clients,
 prior to halting the same;

 (E) whether ROBINHOOD was paid for information about its intention to halt
 blocked stock trading by any institutional investor clients or prospective clients, in
 exchange for such information;

 (F) whether ROBINHOOD’s exercised the requisite duty of care in preventing
 foreseeable risks of harm to its users, when it intentionally halted blocked stock
 trading;

 (G) whether and to what extent ROBINHOOD’s conduct in halting blocked
 stock trading subordinated the financial interests of its small retail investors to its
 own, or any other third party including, but not limited to institutional investors
 who were not prevented from trading blocked stocks;

 (H) whether ROBINHOOD’s conduct violates FINRA rule 5310 and or any
 other state or federal securities law or regulation;

 (I) whether ROBINSHOOD’s conduct violated any state or federal criminal
 laws;

 (J) whether ROBINSHOOD’s conduct violated any state or federal licensing
 requirements;

 (K) whether and to what manner and extent ROBINHOOD’s conduct in halting
 and or limiting blocked stock trading should be enjoined;

 (L) whether ROBINHOOD conspired with any third party including, but not
 limited to its existing and/or potential institutional clients to manipulate the
 market to the detriment of its small retail investors;

 (M) whether ROBINSHOOD’s conduct in intentionally halting blocked stock
 trading constitutes a false and deceptive practice under the Connecticut Unfair
 Trade Practices Act and/or other state or federal consumer protection law;

 (N) whether damages suffered by Class members due to ROBINHOOD’S
 halting and/or limiting blocked stock trading should be awarded and to what
 extent appropriate damages measures include punitive, exemplary and other
 heightened statutorily permissible damages;




                                        9
     Case 3:21-cv-00134-AVC Document 1 Filed 01/30/21 Page 10 of 20




       39.     TYPICALITY REQUIREMENT: Plaintiff’s claims are typical of

proposed class members inasmuch as Plaintiff had a user agreement related to financial

investment services and trading upon its ROBINHOOD’s platform, but was not

permitted to trade one or more blocked stocks in order to maximize, manage and/or

protect his financial investments as a result of ROBINHOOD’s unlawful and illegal

halting of blocked stock trading absent warning and/or reasonable notice of its intention

to engage in such conduct.


       40.     ADEQUATE REPRESENTATION REQUIREMENT: Plaintiff is a

fair and adequate representative of the Class, and he is represented by competent and

experienced litigation counsel who can and will pursue Class litigation vigorously.


       41.     PREDOMINANCE AND SUPERIORITY REQUIREMENTS:

Questions of law and/or fact common to Class members predominate over questions

affecting individual members given claims and the nature of evidence that might be

presented at a trial and the Plaintiffs damages and/or injuries, along with causation and/or

other elements of the claims asserted can be readily proven. The Class action is superior

and preferable and would serve to provide individual members who might not otherwise

be able to pursue and assert individualized claims the opportunity to avail themselves of a

remedy that is economically feasible. The Class action will achieve economies of time

effort and expense for class members similarly situated in light of anticipated damages

suffered by small retail stock investors and is the most fair and efficient means of

ensuring a just and efficient adjudication of claims that, if pursued individually, would




                                             10
     Case 3:21-cv-00134-AVC Document 1 Filed 01/30/21 Page 11 of 20




undermine judicial economy and risk inconsistent judgments. Given the nature of the

claims the Class action is manageable and superior to individual claims.


                                    FIRST COUNT
                        (Breach of Contract as to all Defendants)

       42. Paragraphs one (1) through forty-one (41) are realleged and incorporated in

this FIRST COUNT as if the same were set forth fully herein.

       43. At all times material to this complaint the Plaintiff used ROBINHOOD’s

services and/or platform for small retail trading, pursuant to a User and/or Customer

Agreement drafted by ROBINHOOD.



       44.     In exchange for ROBINHOOD’s using and/or selling its users’ trade

information and/or otherwise profiting from users trading upon its platform, the Plaintiff

and other similarly situated retail users were permitted to trade upon ROBINHOOD’s

platform free of commissions.

       45.     At all material times the Plaintiff and others performed their contractual

obligations by allowing ROBINHOOD to utilize user trade information for profit in the

course of executing an otherwise commission free trade on behalf of said users.

       46.     At all times material hereto the Plaintiff and other ROBINHOOD retail

investors relied upon access and ability to trade upon ROBINHOOD’s platform in order

to profit from, manage and/or otherwise protect their investments.

       47.     On or about January 27, 2021, ROBINHOOD unilaterally, randomly,

abruptly, without notice or warning and absent lawful excuse, authority or permission,




                                            11
     Case 3:21-cv-00134-AVC Document 1 Filed 01/30/21 Page 12 of 20




failed its performance obligations to Plaintiff and other users with whom it had User

and/or Customer Agreement.

       48.     ROBINHOOD’s conduct prevented Plaintiff and other users from

executing timely trades and/or investments upon ROBINHOOD’s trading platform.

       49.     On January 27, 2021, the Plaintiff’s portfolio included one or more of the

blocked stocks.

       50.     On January 27, 2021, the Plaintiff’s attempts and/or requests to trade

blocked stocks were refused, in spite of ROBINHOOD’s contractual and other legal

obligations to honor such requests.

       51.     Due to the blocked stock trade ban by ROBINHOOD, Plaintiff and other

users were unable to further invest, trade, manage and/or otherwise protect or maximize

their own economic interests by using the platform they relied upon to make their

investments.

       52.     ROBINHOOD’s conduct disadvantaged the Plaintiff and other smaller

retail investors by failing to permit blocked stock trading on its platform, while other

platform customer and institutional investors were not foreclosed from similar trading.

       53.     ROBINHOOD’s conduct in halting blocked stock trading on its platform

constituted a unilateral and material breach of its User and/or Customer Agreement.

       54.     At all times material hereto ROBINHOOD’s breach was intentional and

caused foreseeable damages and economic harm to the Plaintiff and other users.

       55.     As a direct and proximate result of ROBINHOOD’s breach and failure to

perform the Plaintiffs and other users and/or Class members will continue to suffer

damages.



                                             12
     Case 3:21-cv-00134-AVC Document 1 Filed 01/30/21 Page 13 of 20




                               SECOND COUNT
   (Implied Covenant of Good Faith and Fair Dealings: as against all Defendants)

          1-46. Paragraphs one (1) through forty-six (46) of the FIRST COUNT are

realleged and incorporated in this SECOND COUNT as if the same were set forth fully

herein.

          47.   At all times material hereto, ROBINHOOD maintained a special and/or

confidential broker-client relationship with Plaintiffs, and other users and/or class

members from which a duty of good faith and fair dealings arose.


          48.   At all times material hereto, the relationship between ROBINHOOD and

the Plaintiff and other users/class members was characterized as one of unequal

bargaining power favoring ROBINHOOD who, among other things, controlled all

means of trading blocked stocks on its platform, the same giving rise to a duty of good

faith and fair dealings.

          49.   At all times material hereto, the Plaintiff and other ROBINHOOD users

traded on ROBINHOOD’s platform with a reasonable expectation that they could

continue to trade blocked stocks and they continued to perform all obligations under the

User and/or Customer Agreement.

          50.   The Plaintiff and other users or class members were invested in blocked

stocks on January 27, 2021 and had a good faith expectation they would be able to trade

blocked stocks and/or otherwise manage and protect their investments using

ROBINHOOD’s platform.

          51.   At all times material hereto ROBINHOOD was obligated to provide

trading services and use of its platform to the Plaintiff and other users or class members.



                                             13
     Case 3:21-cv-00134-AVC Document 1 Filed 01/30/21 Page 14 of 20




       52.     ROBINHOOD’s failure and/or refusal to permit Plaintiff and other users

or class members to trade blocked stocks on its platform without warning, unfairly

preventing them from managing and protecting their small retail investments in the same.

       53.     At all material times ROBINHOOD’s conduct was undertaken

intentionally and recklessly in bad faith, inasmuch as it benefitted economically along

with other institutional clients and/or potential clients to the economic detriment of the

Plaintiff and other smaller retail users and class members, by halting blocked stock

trading.

       54.     At all material times ROBINHOOD failed to disclose its own pecuniary

interest in halting investments by Plaintiff and other users in blocked stocks.

       55.     Upon information and belief ROBINHOOD disclosed its intention to halt

blocked stock trading to other institutional customers and potential customers all to the

detriment of the Plaintiff and other users or Class members.

       56.     Upon information and belief, ROBINHOOD failed to comply with

FINRA Rule 5310 and/or other state and federal laws and regulations when it halted

trading and/or trade requests by Plaintiff and other users or Class members on or before

January 27, 2011.

       57.     The aforementioned conduct by ROBINHOOD constitutes a breach of

the duty of good faith and fair dealings toward Plaintiff and other users of Class

members.

       58.     As a direct and proximate result of ROBINHOOD’s breach of the duty of

good faith and fair dealings, the Plaintiff and other users or Class Members have and will

continue to suffer damages.



                                             14
     Case 3:21-cv-00134-AVC Document 1 Filed 01/30/21 Page 15 of 20




                                    THIRD COUNT
                                (Breach of Fiduciary Duty)


          1-56. Paragraphs one (1) through fifty-six (56) of the SECOND COUNT are

realleged and incorporated in this THIRD COUNT as if the same were set forth fully

herein.

          57.   At all times material thereto, ROBINHOOD’s license and legal authority

to provide financial services and/or act as a broker for the Plaintiff and its other users or

Class members, imposed upon ROBINHOOD a fiduciary duty requiring it to exercise

the highest degree of professional integrity and honesty in relation to providing financial

services to them.

          58.   The aforementioned conduct by ROBINHOOD in halting trading and

trade requests related to blocked stocks, failure to warn its users of the same, failing to

disclose its own pecuniary interests in halting blocked stock trading, failing to allow the

Plaintiff and other users or Class members to trade blocked stocks on its platform to

permit timely trading and protection and management of their small retail investments,

failing to comply with licensing and/or other regulatory, state and/or other federal laws

pertaining to financial service providers, disclosing its intention to halt blocked stock

trading to institutional customers or potential customers to the financial detriment of the

Plaintiff and its user or other Class members, constitutes a breach of fiduciary duty by

ROBINHOOD.

          59.   As a direct and proximate result of ROBINHOOD’s breach of the

fiduciary duty owed to Plaintiff and other users or Class members, the same have and will

continue to suffer damages.



                                              15
     Case 3:21-cv-00134-AVC Document 1 Filed 01/30/21 Page 16 of 20




                                       FOURTH COUNT
                                         (Negligence)


         1-52. Paragraphs one (1) through fifty-two (52) of the FIRST COUNT are

realleged and incorporated in this FOURTH COUNT as if the same were set forth fully

herein

         53-55. Paragraphs fifty-four (54) through fifty-six (56) of the SECOND COUNT

are realleged and incorporated in this FOURTH COUNT as if the same were set forth

fully herein.

         56.      In addition to other duties owed to the Plaintiff and other users or Class

members, ROBINSHOOD owed them a duty of ordinary and reasonable care.

         57.      At all times material hereto, ROBINHOOD owed Plaintiff and other

users or Class members a duty to protect them against foreseeable risks of harm.

         58.      At all times material hereto, ROBINHOOD owed Plaintiff and other

users or Class members a duty to exercise ordinary and reasonable care in providing

financial services and permitting stock trading and investments upon its platform.

         59.      At all times material hereto, ROBINHOOD owed Plaintiff and other

users or Class members a duty of care expected from other institutions similarly situated

and operating in open and free financial markets in the United States.

         60.      ROBINHOOD breached its duties of care to Plaintiff and other users or

Class members in one or more of the following ways including, but not limited to:

         i)    halting trading and trade requests related to blocked stocks on its platform(s);

         ii) failing to provide reasonable forewarning of its intention to halt trading of
         blocked stocks on its trading platforms;




                                                16
     Case 3:21-cv-00134-AVC Document 1 Filed 01/30/21 Page 17 of 20




          iii) failing to permit timely trading upon request as required by FINRA Rule 5310
          and/or other regulatory and/or state or federal laws;

          iv) failing to disclose its own pecuniary interests in halting blocked stock trading;

          v) failing to permit reasonable opportunity to trade blocked stocks and otherwise
          permit management and protection of small retail investments;

          vi) failing to prevent economic harm and detriment to its users in favor of actual
          or potential institutional clients with whom it shared and economic and/or
          pecuniary interests;

          vii) disclosing its intention to halt trading of blocked stocks to institutional
          investors or potential investors to the detriment of its users; and/or

          viii) engaging in conduct falling far below and inconsistent with financial
          industry norms for brokers and financial service providers in an open and free
          market.

          61.    ROBINHOOD’s conduct was and continues to be a substantial factor in

producing economic and/or other losses and damages to the Plaintiff other users and

Class members

          62.    As a direct and proximate result of ROBINHOOD’s careless and

negligent conduct the Plaintiff and other users or Class members have and will continue

to suffer economic and/or other losses and damages.


                                      COUNT FIVE
                  (Connecticut Unfair Trade Practices as to all Defendants)

          1-57. Paragraphs one (1) through fifty-seven of COUNT TWO are realleged

and incorporated into COUNT FIVE as if the same were more fully set forth herein.

          58-59. Paragraphs fifty-seven (57) and fifty-eight (58) of COUNT THREE are

realleged and incorporated into COUNT FIVE as if the same were more fully set forth

herein.




                                                17
     Case 3:21-cv-00134-AVC Document 1 Filed 01/30/21 Page 18 of 20




       60-64. Paragraphs fifty-six (56) to sixty (60) of COUNT FOUR are realleged

and incorporated into COUNT FIVE as if the same were more fully set forth herein

       65.     At all relevant times herein, ROBINHOOD was engaged in trades or

businesses as those terms are defined in C.G.S. §42-110(a), in the State of Connecticut.

       66.     Upon information and belief, ROBINHOOD failed to register as a

Foreign Corporation conducting business in the State of Connecticut contrary to the laws

of the State of Connecticut, in spite of having conducted business in the State of

Connecticut.

       67.     The aforesaid conduct, actions and omissions by ROBINHOOD

including, but not limited to its (1) failure to register as a Foreign Corporation doing

business in the State of Connecticut, (2) breach of contract, (3) breach of the implied

covenant of good faith and fair dealings, (4) breach of fiduciary duty and/or (5)

negligence, as set forth elsewhere and specifically in in COUNTS ONE through FOUR

of this Complaint, constitute violations of the Connecticut Unfair Trade Practices Act,

C.G.S. §42-110(b).

       68.     The conduct of the Defendant SELLERS violates the Connecticut Unfair

Trade Practices Act §42-110(b), because such conduct constitutes unfair and deceptive

acts and/or practices in the conduct of a trade, or business, for one or more of the

following reasons:

               i)      Defendant’s acts and/or practices were deceptive, in that they had a
                       tendency and capacity to deceive persons such as the Plaintiff other
                       users or Class members;

               ii)     Defendants’ acts and/or practices violated public policy as it has
                       been established by statute, common law, or otherwise;




                                             18
    Case 3:21-cv-00134-AVC Document 1 Filed 01/30/21 Page 19 of 20




              iii)    Defendants’ acts and/or practices were immoral, unethical,
                      oppressive or unscrupulous; and/or

              iv)     Defendants’ acts and/or practices have caused substantial injury to
                      persons such as the Plaintiff other users or Class members.


              69. As a direct and proximate result of the deceptive acts and/or

       practices, ROBINHOOD has caused Plaintiffs other users and Class members to

       suffer damage and distress including, but not limited to, ascertainable loss of

       money, property, and/or other harm.

              70. ROBINHOOD has engaged in more than isolated instances of such

       deceptive business practices causing ascertainable loss to consumers such as the

       Plaintiff other users or Class members.

              71. A copy of this Complaint was delivered to the Connecticut Attorney

General.



       WHEREFORE, the Plaintiff, prays this Court grants:

              1.      Class Certification;

              2.      Compensatory Damages;

              3.      Punitive damages;
              4.      Attorney’s fees;
              5.      Costs of this Action;
              6.      Punitive damages pursuant to C.G.S. §42-110g(a);
              7.      Attorney’s fees pursuant to C.G.S. §42-110g(g);

              8.      Prejudgment and post-judgment interest;

              9.      That this Court permit the service of the Complaint, associated
                      motion papers, and any Court order upon Defendants and their legal
                      representatives by email and FedEx pursuant to Federal Rule of Civil
                      Procedure 4(f)(3); and/or

                                              19
Case 3:21-cv-00134-AVC Document 1 Filed 01/30/21 Page 20 of 20




       10.   Such other relief as this Honorable Court may deem just and proper.



                                            THE PLAINTIFF
                                            MARC A FRESA


                                    BY: ___________________________
                                            Stephan Seeger, Esq. (19234)
                                            Law Offices: Stephen J. Carriero
                                            810 Bedford Street, Suite#3
                                            Stamford, CT 06901
                                             Tel: (203) 273-5170
                                             Fax: (203) 357-0608
                                             Seegerkid2@aol.com




                                   20
